IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-10893
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN JOSE AVILA-RAMOS, also known as
Manuel Avila-Ramos,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 5:00-CR-28-1-C
                        - - - - - - - - - -
                         February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Juan Jose Avila-Ramos (Avila) appeals his conviction and 57-

month prison sentence following a plea of guilty to illegal re-

entry into the United States after deportation.   See 8 U.S.C.

§ 1326.   Avila argues that the felony conviction that resulted in

his increased sentence under 8 U.S.C. § 1326(b)(2) was an element

of the offense that should have been charged in the indictment.

He acknowledges that his argument is foreclosed by Almendarez-

Torres v. United States, 523 U.S. 224 (1998), but he seeks to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10893
                                -2-

preserve the issue for Supreme Court review in light of Apprendi

v. New Jersey, 120 S. Ct. 2348 (2000).    Apprendi did not overrule

Almendarez-Torres.   See Apprendi, 120 S. Ct. at 2361-62 & n.15.

Avila’s argument is foreclosed.   See Almendarez-Torres, 523 U.S.

at 235.   Accordingly, Avila’s conviction and sentence are

AFFIRMED.